DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wetsch et al. (U.S. Patent No. 9,694,555).
Regarding claim 1: Wetsch discloses a device (Figs. 1 & 2; via 17) for providing cushioning material (via shown cushioning material at the dunnage handler 18) for packaging, comprising a container (Fig. 2; via containing area of the holding portion 504) for storing the cushioning material (Fig. 2) and a dispensing device (Figs. 2 & 16; via portion 530) for dispensing the cushioning material from the container (504), the dispensing device (530) positioned below the container (Fig. 16; via extended portion 629 & 628 and/or 537 are positioned below the collecting container 504; see annotated figure below); and comprising a driven conveyor (Figs. 17-19; via 302, 304, 306, 308) in the form of a paddle wheel having a plurality of radially projecting blade sections for conveying the cushioning material (column 20, lines 25-30; “In some embodiments, the rollers 302, 304, 306, 308 may have structural characteristics…may be provided with cogs, pins (such as a plurality of radial mounted pins), or other structure to interact with a similar structurer or complementary structure”); along a conveying path (Figs. 13 & 16; via the shown travel direction by the arrows), the conveyor being held on a movable base (Figs. 13 & 17-19; via 308 held by movable base 24), which can be moved from an operating position into a release position and vice versa see for example (Figs. 17-19; via movements of 24 along with the installed conveying means 308), the conveyor (308) in the release position being moved out of the conveying path (Figs. 19; clearly conveying means 308 is out of the conveying path); wherein the device comprises a guide sheet plate (Figs. 8, 13, 15, and 16; via 502, 26, 504, etc.; different members around the sheet to guide them through the conveying path); which is stationary (via 502 is stationary) with respect to the container and which belongs to the dispensing device (via 502 being stationary in respect to containing area 504), and which extends straight downward in an upper area and substantially concentrically encloses a quarter circumference of the paddle wheel in a lower area (Fig. 13; via shown guiding 
	The Office noted that such claimed “gravity” is not patentable nor given much weight due to the fact that such phenomena is not invented nor made, it is a natural phenomenon.  Such effect of the “gravity” on an object is inherent and not novel.



    PNG
    media_image1.png
    735
    648
    media_image1.png
    Greyscale



 	Regarding claim 6: wherein it further comprises: a detection device detecting at least one request for dispensing a preferably predetermined amount of cushioning material and a control device which controls a drive of the conveyor as a function of the signal of the detection device, see for example (column 17, lines 55-60; “A sensor or sensors can be provided to detect any one or a combination of these positons and dunnage production can be interrupted accordingly”).
	Regarding claim 7: wherein it comprises a cushion converting device (via dunnage machine 17) which converts a web-form starting material into the cushioning material and dispenses the cushioning material into the container, see for example (Figs. 1-4);
	Regarding claim 9: wherein the cushioning material comprises interconnected and separable air bags (column 21, lines 20-28; “the dunnage machine 17 is not limited to a cross-crumpling machine.  Other suitable types of dunnage 40 can be used in other embodiments, such as air-filled pillows or other material”).  
	Regarding claim 10: wherein the container adjacent to the dispensing device has an opening through which a user can reach into the interior of the container, see for example (Figs. 1-6; via the opening under the containing area 504).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch et al. (U.S. Patent No. 9,694,555) in view of Sperry et al. (U.S. Pub. No. 2012/0072016).
Wetsch does not disclose the claimed space to be defined between two adjacent blade sections that is dimensioned such that one single air bag can be accommodated within it, radially projecting blade sections.  However, Sperry discloses similar dispensing device with the use of rotating wheel with a space between two adjacent blades to accommodate air bag within the space, see for example (Figs. 4-6; via the shown rotating blades of dispensing device 156; projections 168).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Wetsch’s dispensing device by having a rotating wheel with a space between two adjacent blades to accommodate air bag within the space, as suggested by Sperry, in order to provide the operator at the dispensing device a convenient way to receive and remove a desired section of inflatable structured bags (paragraph 0007).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 7, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on the reference as have been 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731